Title: To George Washington from Thomas Mifflin, 15 November 1793
From: Mifflin, Thomas
To: Washington, George


          
            Sir
            Philada 15th November 1793
          
          As the period prescribed for the next session of Congress, approaches, I was
            solicitious to ascertain, whether the accomodations, directed to be prepared for that
            body, by the Legislature of Pennsylvania, would be compleated in due season: and I have
            the pleasure to communicate to you the answer of the Commissioners in
            the affirmative. I am, with perfect respect Sir Your
            mo: obedt Servt
          
            Tho. Mifflin
          
        